DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1,7 and 13 are currently amended.
Claims 19-20 are cancelled.
Claims 21-22 are newly added.
Thus, claims 1-18 and 21-22 are pending in this application.
Applicant’s arguments/remarks regarding claim rejections under 35 USC § 103, filed on July 27, 2020, have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,7-8,13-14 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrew Banks et al (“MQTT Version 3.1.1 as of 29 October 2014”), in view of Zalitzky et al. (US 2004/0037317 A1).

Regarding claim 1, Banks discloses a terminal control apparatus (Banks, page 9-10, lines 23 - 36), discloses a client and server establishing a network connection to enable the client to send a request to a server and receive a response) comprising:
a memory comprising instructions (Banks, page 24, lines 414-415, discloses a client device with memory and server with memory storing session state and instructions to enable reliable messaging to continue across a sequence of network connections. This bit (instructions in memory) is used to control the lifetime of the session state); and
a processor coupled to the memory (Banks, page 24, lines 414-415, discloses a client device with processor and server device with processor for processing stored session state (memory) to enable reliable messaging to continue across a sequence of 
receive a subscription request from a terminal system (Banks, page 9, line 27, discloses a client device that uses MQTT. The client always establishes the Network Connection to the Server which enables the client to subscribe to request Application Messages that it is interested in receiving. Figure 3.20- 3.29, Pages 40-45, discloses details of subscription to topics, responses to subscription and unsubscribing to topics),
wherein the subscription request is obtained by encapsulating a frame header to a message queuing telemetry transport (MQTT) subscription request (Banks 3.8-3.8.3, pages 40-41, Fig. 3.20, discloses contents of a subscription request to include header to a message queuing telemetry transport (MQTT). In section 3.8.2 Variable header, the variable header contains a Packet Identifier, Section 2.3.1 provides more information about Packet Identifiers),
wherein an identifier of the terminal system is carried in the frame header (Banks 3.8-3.8.3, pages 40-41, Fig. 3.20, discloses contents of a subscription request header to a message queuing telemetry transport (MQTT). In section 3.8.2 Variable header, the variable header contains a Packet Identifier, Section 2.3.1 provides more information about Packet Identifiers), and 
wherein a topic for controlling the terminal system is carried in the MQTT subscription request (Banks, page 25, lines 459-460 and page 34, lines 757-764, discloses a client using CleanSession set to 1 will not receive old Application Messages and has to subscribe/request afresh to any topics that it is interested in each time it connects, page 25, lines 459-460. When a new subscription/request is established, the 
establish a correspondence between the topic and the identifier of the terminal system in a mapping table according to the subscription request (Banks, page 23, lines 372-374, discloses a payload of a subscription request which specifies a unique client identifier for a client, a topic, message, username and password. In figure 3.20- 3.29, Pages 40-45, details of subscription to topics, responses to subscription and unsubscribing to topics are disclosed), 
receive a subscription response message from an MQTT publisher (Banks, Page 42, lines 959-962, discloses a server receiving a SUBSCERIBE Packet from a client, the Server MUST respond with a SUBACK Packet [MQTT-3.8.4-1]. The SUBACK Packet MUST have the same Packet Identifier as the SUBSCRIBE Packet that it is acknowledging [MQTT-3.8, 4-2]),
wherein the subscription response message is obtained by encapsulating an MQTT frame header to an MOTT response message (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response to client subscription request);
add the frame header to the MQTT response message to form a encapsulated subscription response message (Banks, page 42, lines 959-962, discloses a server 
where the encapsulated subscription response message comprises the frame header, a access control identifier, an MQTT message type , a control word and the MQTT response message (Banks, Page 42, lines 959-962, discloses a server receiving a SUBSCERIBE Packet from a client, the Server MUST respond with a SUBACK Packet [MQTT-3.8.4-1]. The SUBACK Packet MUST have the same Packet Identifier as the SUBSCRIBE Packet that it is acknowledging [MQTT-3.8, 4-2]). Bank, page 37, discloses a PUBACK packet which is a response to a PUBLISH packet and include a fixed header. Page 20, Table 2.5, disclose – Control Packet that contain a Packet Identifier. Page 43, a single SUBACK response (MQTT-3.8, 4-4) – (MQTT response message. Page 16, table 2.1, disclose control words like Reserved, CONNECT, CONNACK and PUBLISH), and
wherein the MQTT response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]),
	Banks described a PLC network (Banks, page 51, lines 1194-1197, disclosed a client/server network used for gathering an electricity meter reading using QoS 
	In particular, Banks did not explicitly disclose send the PLC encapsulated, subscription response message to the PLC terminal system in a PLC connection instead of an Internet Protocol according to the correspondence.
	However, Banks modified by Zalitzky discloses the implementation of the features of Banks disclosed above in a PLC network.
In particular, Zalitzky discloses send the PLC encapsulated, subscription response message to the PLC terminal system in a PLC connection instead of an Internet Protocol according to the correspondence (Zalitzky [0067-0068, 0070, 0081 and 0104], discloses an ACK response from a received by a sending transceiver from a receiving transceiver and checks the sequence number and CRC value against the values it has saved, and clears the values if they match, [0070].  Furthermore Zalitzky discloses the encapsulation and compression of packets which are then transmitted through PLC networks). 
Banks and Zalitzky are analogous because these teachings are from the same field of endeavor with respect to the establishment of a network between client devices and control devices to enable the sharing/distribution of content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Zalitzky into the method by Banks, thereby enabling the implementation of the MQTT technology in a PLC network [0067].

Regarding claim 2, Banks modified by Zalitzky disclose the PLC terminal control apparatus of claim 1, wherein the instructions further cause the processor to be configured to:
	receive, before receiving the subscription request from the PLC terminal system, a registration request from the PLC terminal system (Banks, page 60, lines 1499-1504 & lines 1531-1548, discloses the authentication of registered users and devices which provide authorization to access server resources. The registration/authentication of users and devices also ensure the integrity and privacy of MQTT Control Packets and application data).
	wherein the registration request carries the identifier of the PLC terminal system (client identifier) (Banks, Page 61, lines 1549-1552, (section 5.4.2 Authorization of Clients by the Server) discloses access restriction of server resources that is based on information provided by a client during registration/authentication. The information provided by the user may include User Name, Client Identifier, and the hostname/IP address of the client);
record the identifier of the PLC terminal system in the mapping table according to the registration request (Banks, Page 61, lines 1549-1552, (section 5.4.2 Authorization of Clients by the Server) discloses access restriction of server resources are recorded based on information provided by a client device during registration/authentication. The information provided by the client device may include User Name, Client Identifier, and the hostname/IP address of the client),

	search the mapping table according to the identifier of the PLC terminal system in the subscription request to obtain an entry comprising the identifier of the PLC terminal system when establishing the correspondence between the topic and the identifier of the PLC terminal system (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic); and
record the topic in the entry (Banks, Page 24, discloses the client and server storing session state to enable reliable messaging to continue across a sequence of Network Connections. Each session is initiated based on a subscription request and each subscription include a topic, thus recording the topic corresponding to each session state in the client and the server. This bit is used to control the lifetime of the session state)
The motivation to combine is similar to that of claim 1. 

Regarding claim 7, Banks discloses a terminal control system (Banks, page 9-10, lines 23 - 36), discloses a client comprising:
a terminal control apparatus (Banks, page 9-10, lines 23 – 29, disclose a client device that uses MQTT. The client device establishes a network connection to a server to request a subscription and receive response),
a terminal system in communication with the terminal control apparatus (Banks, page 9-10, lines 23 – 29, disclose a client device that uses MQTT. The client device establishes a network connection to a server/control apparatus to request a subscription and receive response),
a message queuing telemetry (MQTT) publisher in communication with the terminal control apparatus (Banks, page 9, lines 23-29, disclose a client device that uses MQTT protocol which includes an application message. The client device establishes a network connection to a server/control apparatus to request a subscription and receive response),
wherein the terminal control apparatus establishes a connection to the terminal system and an Ethernet connection to the MQTT publisher (Banks, page 1 discloses MQTT client/server publish/subscribe messaging transport protocols that are transported over TCP/IP or over other network protocols in standard Ethernet networks),
wherein the terminal control apparatus comprises:
a memory comprising instructions (Banks, page 24, lines 414-415, discloses a client device with memory and server with memory storing session state and 
a processor coupled to the memory (Banks, page 24, lines 414-415, discloses a client device with processor and server device with processor for processing stored session state (memory) to enable reliable messaging to continue across a sequence of network connections. This bit (instructions in memory) is used to control the lifetime of the session state), wherein the instructions cause the processor to:
receive a subscription request from a terminal system (Banks, page 9, line 27, discloses a client device that uses MQTT. The client always terminal) establishes the Network Connection to the Server which enables the client to subscribe to request Application Messages that it is interested in receiving. Figure 3.20- 3.29, Pages 40-45, discloses details of subscription to topics, responses to subscription and unsubscribing to topics),
wherein the subscription request is obtained by encapsulating a frame header to a message queuing telemetry transport (MQTT) subscription request (Banks 3.8-3.8.3, pages 40-41, Fig. 3.20, discloses contents of a subscription request to include header to a message queuing telemetry transport (MQTT). In section 3.8.2 Variable header, the variable header contains a Packet Identifier, Section 2.3.1 provides more information about Packet Identifiers),
wherein an identifier of the terminal system is carried in the frame header (Banks 3.8-3.8.3, pages 40-41, Fig. 3.20, discloses contents of a subscription request header to a message queuing telemetry transport (MQTT). In section 3.8.2 Variable header, the 
wherein a topic for controlling the terminal system is carried in the MQTT subscription request (Banks, page 25, lines 459-460 and page 34, lines 757-764, discloses a client using CleanSession set to 1 will not receive old Application Messages and has to subscribe/request afresh to any topics that it is interested in each time it connects, page 25, lines 459-460. When a new subscription/request is established, the topic in the MQTT request is used to match the last retained message, if any. Each matching topic name must be sent to the subscriber [MQTT-3.3.1-6], page 34, and lines 757-764),
establish a correspondence between the topic and the identifier of the terminal system in a mapping table according to the subscription request (Banks, page 23, lines 372-374, discloses a payload of a subscription request which specifies a unique client identifier for a client, a topic, message, username and password. In figure 3.20- 3.29, Pages 40-45, details of subscription to topics, responses to subscription and unsubscribing to topics are disclosed), 
receive a subscription response message from an MQTT publisher (Banks, Page 42, lines 959-962, discloses a server receiving a SUBSCERIBE Packet from a client, the Server MUST respond with a SUBACK Packet [MQTT-3.8.4-1]. The SUBACK Packet MUST have the same Packet Identifier as the SUBSCRIBE Packet that it is acknowledging [MQTT-3.8, 4-2]),
wherein the subscription response message is obtained by encapsulating an MQTT frame header to an MOTT response message (Banks, page 42, lines 959-962, 
add the frame header to the MQTT response message to form a encapsulated subscription response message (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response to client subscription request), 
where the encapsulated subscription response message comprises the frame header, a access control identifier, an MQTT message type , a control word and the MQTT response message (Banks, Page 42, lines 959-962, discloses a server receiving a SUBSCERIBE Packet from a client, the Server MUST respond with a SUBACK Packet [MQTT-3.8.4-1]. The SUBACK Packet MUST have the same Packet Identifier as the SUBSCRIBE Packet that it is acknowledging [MQTT-3.8, 4-2]). Bank, page 37, discloses a PUBACK packet which is a response to a PUBLISH packet and include a fixed header. Page 20, Table 2.5, disclose – Control Packet that contain a Packet Identifier. Page 43, a single SUBACK response (MQTT-3.8, 4-4) – (MQTT response message. Page 16, table 2.1, disclose control words like Reserved, CONNECT, CONNACK and PUBLISH), and

Banks described a PLC network (Banks, page 51, lines 1194-1197, disclosed a client/server network used for gathering an electricity meter reading using QoS messages to protect the reading against loss of data/the client/server communication over the network). Banks did not further disclose the implementation of the features disclosed above in a PLC network. 
	In particular, Banks did not explicitly disclose send the PLC encapsulated, subscription response message to the PLC terminal system in a PLC connection instead of an Internet Protocol according to the correspondence.
	However, Banks modified by Zalitzky discloses the implementation of the features of Banks disclosed above in a PLC network.
In particular, Zalitzky discloses send the PLC encapsulated, subscription response message to the PLC terminal system in a PLC connection instead of an Internet Protocol according to the correspondence (Zalitzky [0067-0068, 0070, 0081 and 0104], discloses an ACK response from a received by a sending transceiver from a receiving transceiver and checks the sequence number and CRC value against the values it has saved, and clears the values if they match, [0070].  Furthermore Zalitzky discloses the encapsulation and compression of packets which are then transmitted through PLC networks). 

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Zalitzky into the method by Banks, thereby enabling the implementation of the MQTT technology in a PLC network [0067].

Regarding claim 8, Banks modified by Zalitzky disclose the PLC terminal control system of claim 7, wherein the instructions further cause the processor to be configured to:
	receive, before receiving the subscription request from the PLC terminal system, a registration request from the PLC terminal system (Banks, page 60, lines 1499-1504 & lines 1531-1548, discloses the authentication of registered users and devices which provide authorization to access server resources. The registration/authentication of users and devices also ensure the integrity and privacy of MQTT Control Packets and application data).
	wherein the registration request carries the identifier of the PLC terminal system (client identifier) (Banks, Page 61, lines 1549-1552, (section 5.4.2 Authorization of Clients by the Server) discloses access restriction of server resources that is based on information provided by a client during registration/authentication. The information provided by the user may include User Name, Client Identifier, and the hostname/IP address of the client);

send a registration response message to the PLC terminal system (Banks, page 30, lines 626-629, discloses the response from a registration/authentication server after checking/matching credentials provided by a client device sent in a connect request packet to authenticate/verify the validity of the credentials and any restriction based on the information provided by the client device during registration/authentication. The server will provide the appropriate CONNACK response to the client device based on the credentials provided by the client device during registration);
	search the mapping table according to the identifier of the PLC terminal system in the subscription request to obtain an entry comprising the identifier of the PLC terminal system when establishing the correspondence between the topic and the identifier of the PLC terminal system (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic); and

The motivation to combine is similar to that of claim 7. 

Regarding claim 13, Banks discloses a method applied to a terminal control apparatus, (Banks, page 9-10, lines 23 - 36), discloses a client the method comprising:
receiving a subscription request from a terminal system (Banks, page 9, line 27, discloses a client device that uses MQTT. The client always establishes the Network Connection to the Server which enables the client to subscribe to request Application Messages that it is interested in receiving. Figure 3.20- 3.29, Pages 40-45, discloses details of subscription to topics, responses to subscription and unsubscribing to topics),
wherein the subscription request is obtained by encapsulating a frame header to a message queuing telemetry transport (MQTT) subscription request (Banks 3.8-3.8.3, pages 40-41, Fig. 3.20, discloses contents of a subscription request to include header to a message queuing telemetry transport (MQTT). In section 3.8.2 Variable header, the variable header contains a Packet Identifier, Section 2.3.1 provides more information about Packet Identifiers),
wherein an identifier of the terminal system is carried in the frame header (Banks 3.8-3.8.3, pages 40-41, Fig. 3.20, discloses contents of a subscription request header to 
wherein a topic for controlling the terminal system is carried in the MQTT subscription request (Banks, page 25, lines 459-460 and page 34, lines 757-764, discloses a client using CleanSession set to 1 will not receive old Application Messages and has to subscribe/request afresh to any topics that it is interested in each time it connects, page 25, lines 459-460. When a new subscription/request is established, the topic in the MQTT request is used to match the last retained message, if any. Each matching topic name must be sent to the subscriber [MQTT-3.3.1-6], page 34, and lines 757-764),
establishing a correspondence between the topic and the identifier of the terminal system in a mapping table according to the subscription request (Banks, page 23, lines 372-374, discloses a payload of a subscription request which specifies a unique client identifier for a client, a topic, message, username and password. In figure 3.20- 3.29, Pages 40-45, details of subscription to topics, responses to subscription and unsubscribing to topics are disclosed), 
receiving a subscription response message from an MQTT publisher (Banks, Page 42, lines 959-962, discloses a server receiving a SUBSCERIBE Packet from a client, the Server MUST respond with a SUBACK Packet [MQTT-3.8.4-1]. The SUBACK Packet MUST have the same Packet Identifier as the SUBSCRIBE Packet that it is acknowledging [MQTT-3.8, 4-2]),

adding the frame header to the MQTT response message to form an encapsulated subscription response message (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response to client subscription request), 
where the encapsulated subscription response message comprises the frame header, a access control identifier, an MQTT message type , a control word and the MQTT response message (Banks, Page 42, lines 959-962, discloses a server receiving a SUBSCERIBE Packet from a client, the Server MUST respond with a SUBACK Packet [MQTT-3.8.4-1]. The SUBACK Packet MUST have the same Packet Identifier as the SUBSCRIBE Packet that it is acknowledging [MQTT-3.8, 4-2]). Bank, page 37, discloses a PUBACK packet which is a response to a PUBLISH packet and include a fixed header. Page 20, Table 2.5, disclose – Control Packet that contain a Packet Identifier. Page 43, a single SUBACK response (MQTT-3.8, 4-4) – (MQTT response 
wherein the MQTT response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]).
	Banks described a PLC network (Banks, page 51, lines 1194-1197, disclosed a client/server network used for gathering an electricity meter reading using QoS messages to protect the reading against loss of data/the client/server communication over the network). Banks did not further disclose the implementation of the features disclosed above in a PLC network. 
	In particular, Banks did not explicitly disclose send the PLC encapsulated, subscription response message to the PLC terminal system in a PLC connection instead of an Internet Protocol according to the correspondence.
	However, Banks modified by Zalitzky discloses the implementation of the features of Banks disclosed above in a PLC network.
In particular, Zalitzky discloses send the PLC encapsulated, subscription response message to the PLC terminal system in a PLC connection instead of an Internet Protocol according to the correspondence (Zalitzky [0067-0068, 0070, 0081 and 0104], discloses an ACK response from a received by a sending transceiver from a receiving transceiver and checks the sequence number and CRC value against the values it has saved, and clears the values if they match, [0070].  Furthermore Zalitzky 
Banks and Zalitzky are analogous because these teachings are from the same field of endeavor with respect to the establishment of a network between client devices and control devices to enable the sharing/distribution of content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Zalitzky into the method by Banks, thereby enabling the implementation of the MQTT technology in a PLC network [0067].

Regarding claim 14, Banks modified by Zalitzky disclose the PLC terminal control system of claim 13, wherein before receiving the subscription request (Banks, page 60, lines 1499-1504 & lines 1531-1548, discloses the authentication of registered users and devices which provide authorization to access server resources. The registration/authentication of users and devices also ensure the integrity and privacy of MQTT Control Packets and application data), the method further comprises:
receiving a registration request from the PLC terminal system (Banks, page 60, lines 1499-1504 & lines 1531-1548, discloses the authentication of registered users and devices which provide authorization to access server resources. The registration/authentication of users and devices also ensure the integrity and privacy of MQTT Control Packets and application data),
wherein the registration request carries the identifier of the PLC terminal system (client identifier) (Banks, Page 61, lines 1549-1552, (section 5.4.2 Authorization of 
recording the identifier of the PLC terminal system in the mapping table according to the registration request (Banks, Page 61, lines 1549-1552, (section 5.4.2 Authorization of Clients by the Server) discloses access restriction of server resources are recorded based on information provided by a client device during registration/authentication. The information provided by the client device may include User Name, Client Identifier, and the hostname/IP address of the client),
sending a registration response message to the PLC terminal system (Banks, page 30, lines 626-629, discloses the response from a registration/authentication server after checking/matching credentials provided by a client device sent in a connect request packet to authenticate/verify the validity of the credentials and any restriction based on the information provided by the client device during registration/authentication. The server will provide the appropriate CONNACK response to the client device based on the credentials provided by the client device during registration);
wherein when establishing the correspondence between the topic and the identifier of the PLC terminal system (Banks, page 23, lines 372-374, discloses a payload of a subscription request which specifies a unique client identifier for a client, a topic, message, username and password. In figure 3.20- 3.29, Pages 40-45, details of subscription to topics, responses to subscription and unsubscribing to topics are disclosed), the method further comprises:

record the topic in the entry (Banks, Page 24, discloses the client and server storing session state to enable reliable messaging to continue across a sequence of Network Connections. Each session is initiated based on a subscription request and each subscription include a topic, thus recording the topic corresponding to each session state in the client and the server. This bit is used to control the lifetime of the session state)
The motivation to combine is similar to that of claim 13. 

Regarding claim 21, Banks modified by Zalitzky disclose the PLC terminal control apparatus of claim 1, wherein the Internet Protocol connection comprises a Transmission Control protocol/Internet (TCP/IP) connection (Banks, page 52, lines 1201-1212, discloses the transport protocol used to carry MQTT 3.1 was TCP/IP as defined in [RFC793]. TCP/IP can be used for MQTT 3.11. 
The motivation to combine is similar to that of claim 1.

Regarding claim 22, Banks modified by Zalitzky discloses the PLC terminal control apparatus of claim 1, disclose wherein the Internet Protocol connection comprises a User Datagram Protocol/Internet Protocol (UDP/IP) (Zalitzky [0004-0005, 0009, 0051-0057] discloses RFC 1889 specifies a format for RTP packets that includes a 12-byte RTP header and a 20-byte payload, which are carried together as the payload of a User Datagram Protocol/Internet Protocol (UDP/IP) data packet).
The motivation to combine is similar to that of claim 1. 

Claims 3-6,9-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrew Banks et al (“MQTT Version 3.1.1 as of 29 October 2014”), in view of Zalitzky et al. (US 2004/0037317 A1), further in view of Van De Pole et al. (US 2014/0286354 A1).

Regarding claim 3, Banks modified by Zalitzky disclose the PLC terminal control apparatus according to claim 2, wherein the PLC terminal:
wherein the PLC terminal system comprises an underlying access layer including a PLC terminal and a PLC front-end (PFE) connected to the PLC terminal (Zalitzky [0043] discloses a physical interface (PHY/PFE) module 54 acts as a full-duplex converter between serial data signals of a data link unit 58 and power line signals of power line 24), wherein the apparatus further comprises:
receive the subscription request from the PFE (Banks, page 9, lines 23-29, discloses a client device that uses MQTT protocol and establishes a network connection 
search the mapping table according to the identifier of the PFE to obtain the entry comprising the identifier of the PFE (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic);  
record the topic in the entry (Banks, Page 24, discloses the client and server can store session state to enable reliable messaging to continue across a sequence of Network Connections. This bit is used to control the lifetime of the session state);
	delete the PLC frame header in the subscription request to obtain the MQTT subscription message (Zalitzky [0009] discloses sending transceiver removing the IP/UDP/RTP packet headers and, as long as the header parameters have not changed, substitutes a brief header containing the connection identifier and a sequence number for detecting lost packets. Periodically, the receiving transceiver returns an acknowledgment packet to the sender, indicating the sequence number of the last packet that was received intact, and informing the sender of any lost or corrupted packets),
wherein the subscription response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had 
wherein the instructions cause the PDC to be configured to: receive the subscription request sent by the PFE (Banks, Page 24, discloses the client and server storing session state to enable reliable messaging to continue across a sequence of Network Connections. Each session is initiated based on a subscription request and each subscription include a topic, thus recording the topic corresponding to each session state in the client and the server. This bit is used to control the lifetime of the session state).
Zalitzky and Banks did not explicitly disclose an MQTT broker coupled to the processor and the memory, a PLC data concentrator (PDC) connected to the MQTT broker and coupled to the processor and the memory, perform Ethernet encapsulation on the MQTT subscription message, send the encapsulated MQTT subscription message to the MQTT broker, wherein the instructions cause the MQTT broker to be configured to receive the encapsulated MQTT subscription message.
Van De Poel discloses wherein the PLC terminal system comprises an underlying access layer including a PLC terminal and a PLC front-end (PFE) connected to the PLC terminal, wherein the apparatus further comprises: an MQTT broker coupled to the processor and the memory (Van De Poel  [0030-0031; 0035], discloses system depicted in FIG. 1 & 2, a multitude of CPE devices 12 coupled each via a broadband connection 13 with a service provider network 10, in particular a network service provider (NSP) network, and a publish/subscribe broker 11 adapted to communicate with the multitude of CPE devices 12. In Fig. 1, a Set-top box connected to PLC 
a PLC data concentrator (PDC) connected to the MQTT broker and coupled to the processor and the memory (Van De Poel [0030-0031; 0035-0036], discloses publish/subscribe broker 11, several or even any number of backend entities 14, 15 (PLC data concentrator (PDC)) having each a client software application for connecting to the publish/subscribe broker 11 can be used for managing the CPE devices 12, [0036]. Also, end-user devices including residential gateways, routers, switches and set-top boxes, broker 11 and also any other network or Internet connected appliances, and include each a microprocessor, a non-volatile memory, in which an operating system and applications are stored, and a volatile memory for the operation of the CPE device, [0030-0031]), 
perform Ethernet encapsulation on the MQTT subscription message, send the encapsulated MQTT subscription message to the MQTT broker (Van De Poel [0031] a first back-end entity 14 coupled via a broadband connection 16  (an Ethernet connection) with the service provider network, which back-end entity 14 includes a client software application for connecting to the publish/subscribe broker 11 for a remote CPE 
wherein the instructions cause the MQTT broker to be configured to receive the encapsulated MQTT subscription message (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner. A message broker is described for example in http://en.wikipedia.org/wiki/message_broker).
Banks, Zalitzky, and Van De Poel are analogous because these teachings are from the same field of endeavor with respect to the establishment of a network between client devices and control devices to enable the sharing/distribution of content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Van De Poel into the method by Banks and Zalitzky thereby enabling the incorporation of a backend entity authorization by using a control data signature, thus ensuring the integrity of the data transmitted by and through a data broker in a network, Van De Poel, [Abstract].

Regarding claim 4, Banks, Zalitzky and Van De Poel disclose the PLC terminal control apparatus according to claim 3, wherein the instructions further cause the MQTT broker to be configured to send the subscription response message to the PDC (Van De Poel (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (MQTT broker sending the subscription message) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner. A message broker is described for example in http://en.wikipedia.org/wiki/message_broker),
wherein the subscription response message is an Ethernet-encapsulated MQTT response message (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response message included in the response to the client subscription request), 
wherein the MQTT response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]), and 

receive the subscription response message (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE, thus sending a single response which includes multiple topics, [MQTT-3.8.4-4]),
decapsulate the subscription response message to obtain the MQTT response message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. The MQTT specification defines different types of Control Packet, one of which (the PUBLISH) is used to decapsulate a subscription and convey Application Messages),
 search the mapping table according to the topic to obtain the identifier of the PFE (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic),
 the PLC frame header comprising the identifier of the PFE to the MQTT response message (Banks page 23, lines 372-373, discloses a payload which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier 
send, to the PFE, the MQTT response message to which the PLC frame header is added (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response to client subscription request), 
The motivation to combine is similar to that of claim 3. 

Regarding claim 5, Banks, Zalitzky and Van De Poel disclose the PLC terminal control apparatus according to claim 3, wherein the instructions further cause the PDC to be configured to:
receive a control message forwarded by the MQTT broker (Van De Poel (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (control message forwarded by the MQTT broker) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner. A message broker is described for example in http://en.wikipedia.org/wiki/message_broker),

remove the Ethernet encapsulation from the control message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. The MQTT specification defines different types of Control Packet, one of which (the PUBLISH) is used to decapsulate a subscription and convey Application Messages);
add the PLC frame header comprising the identifier of the PFE to the control message according to the correspondence between the topic (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header), and

send, to the PFE, the control message to which the PLC frame header is added (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header).
The motivation to combine is similar to that of claim 3. 

Regarding claim 6, Banks, Zalitzky and Van De Poel disclose the PLC terminal control apparatus of claim 4, wherein the instructions further cause the PDC to be configured to:
receive a control message forwarded by the MQTT broker (Van De Poel [0051] a. One or more backend entities 14 15 can publish control data on a specific control channel/topic. [0056] ii. Action: action to be performed by the CPE devices 12. Example actions included, but are not limited to: [0057] 1. Firmware upgrade [0058] 2. Application install/update/uninstall [0059] 3. Execute a program or a script file [0060] 4. Publish: unconditionally publish CPE device data or fixed data on a device or data channel or topic [0061] 5. Query: provide a structured query on CPE configuration data or status 
 wherein the control message is an Ethernet-encapsulated message sent by the MQTT publisher to the MQTT broker (Van De Poel [0018; 0031] discloses a system comprising a multitude of end-user devices coupled via a broadband connection with a service provider (MQTT publisher) network, a publish/subscribe broker adapted to communicate with the multitude of end-user devices and at least a first back-end entity coupled with the service provider network. The first back-end entity includes a first client software application for connecting to the publish/subscribe broker and publishes control data via a control data channel for a device management of the end-user devices, [0018].  A first back-end entity 14, a data broker 11 and other client equipment coupled via a broadband connection 16 (an Ethernet connection) with the service provider (MQTT publisher) network, which back-end entity 14 includes a client software application for connecting to the publish/subscribe broker 11 for a remote CPE device management of the CPE devices 12, [0031].  Also any further back-end entity 15 connected with the publish/subscribe broker 11 via a broadband connection 17 includes 
remove the Ethernet encapsulation from the control message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. The MQTT specification defines different types of Control Packet, one of which (the PUBLISH) is used to decapsulate a subscription and convey Application Messages); 
add the PLC frame header comprising the identifier of the PFE to the control message according to the correspondence between the topics (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header), and 
the identifier of the PFE in the mapping table (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic), and
send, to the PFE, the control message to which the PLC frame header is added. (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header. 
The motivation to combine is similar to that of claim 4. 

Regarding claim 9, Banks modified by Zalitzky disclose the PLC terminal control system of claim 7, wherein the PLC system comprises a PLC terminal:
wherein the PLC terminal system comprises an underlying access layer including a PLC terminal and a PLC front-end (PFE) connected to the PLC terminal (Zalitzky [0043] discloses a physical interface (PHY/PFE) module 54 acts as a full-duplex converter between serial data signals of a data link unit 58 and power line signals of power line 24), wherein the apparatus further comprises:
receive the subscription request from the PFE (Banks, page 9, lines 23-29, discloses a client device that uses MQTT protocol and establishes a network connection with a server to submit a subscription request through an application message to a server),
search the mapping table according to the identifier of the PFE to obtain the entry comprising the identifier of the PFE (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include 
record the topic in the entry (Banks, Page 24, discloses the client and server can store session state to enable reliable messaging to continue across a sequence of Network Connections. This bit is used to control the lifetime of the session state);
delete the PLC frame header in the subscription request to obtain the MQTT subscription message (Zalitzky [0009] discloses sending transceiver removing the IP/UDP/RTP packet headers and, as long as the header parameters have not changed, substitutes a brief header containing the connection identifier and a sequence number for detecting lost packets. Periodically, the receiving transceiver returns an acknowledgment packet to the sender, indicating the sequence number of the last packet that was received intact, and informing the sender of any lost or corrupted packets),
wherein the subscription response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]),
wherein the instructions cause the PDC to be configured to: receive the subscription request sent by the PFE (Banks, Page 24, discloses the client and server storing session state to enable reliable messaging to continue across a sequence of Network Connections. Each session is initiated based on a subscription request and each subscription include a topic, thus recording the topic corresponding to each 
Banks and Zalitzky did not explicitly disclose an MQTT broker coupled to the processor and the memory, a PLC data concentrator (PDC) connected to the MQTT broker and coupled to the processor and the memory, perform Ethernet encapsulation on the MQTT subscription message, send the encapsulated MQTT subscription message to the MQTT broker, wherein the instructions cause the MQTT broker to be configured to receive the encapsulated MQTT subscription message.
Van De Poel discloses an MQTT broker coupled to the processor and the memory (Van De Poel [0030-0031; 0035], discloses system depicted in FIG. 1 & 2, a multitude of CPE devices 12 coupled each via a broadband connection 13 with a service provider network 10, in particular a network service provider (NSP) network, and a publish/subscribe broker 11 adapted to communicate with the multitude of CPE devices 12. In Fig. 1, a Set-top box connected to PLC terminal and serves as a PLC front end to the PLC client terminal, [0031]. End-user devices include residential gateways, routers, switches and set-top boxes, broker 11 and also any other network or Internet connected appliances, and include each a microprocessor, a non-volatile memory, in which an operating system and applications are stored, and a volatile memory for the operation of the CPE device, [0030-0031]. Van De Poel further discloses a Message Queue Telemetry Transport (MQTT) protocol, an open protocol specification published by IBM may be used as a preferred communication protocol in this network),

perform Ethernet encapsulation on the MQTT subscription message, send the encapsulated MQTT subscription message to the MQTT broker (Van De Poel [0031] a first back-end entity 14 coupled via a broadband connection 16  (an Ethernet connection) with the service provider network, which back-end entity 14 includes a client software application for connecting to the publish/subscribe broker 11 for a remote CPE device management of the CPE devices 12 [..] and [...]  Also any further back-end entity 15 connected with the publish/subscribe broker 11 via a broadband connection 17 includes a client software application for connecting to the publish/subscribe broker 11, to provide or support a CPE device management of the CPE devices 12, [0032]),
wherein the instructions cause the MQTT broker to be configured to receive the encapsulated MQTT subscription message (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, 
Banks, Zalitzky, and Van De Poel are analogous because these teachings are from the same field of endeavor with respect to the establishment of a network between client devices and control devices to enable the sharing/distribution of content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Van De Poel into the method by Banks and Zalitzky thereby enabling the incorporation of a backend entity authorization by using a control data signature, thus ensuring the integrity of the data transmitted by and through a data broker in a network, Van De Poel, [Abstract].

Regarding claim 10, Banks, Zalitzky and Van De Poel disclose the PLC terminal control system of claim 9, wherein the instructions further cause the MQTT broker to be configured to send the subscription response message to the PDC (Van De Poel (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (MQTT broker sending the subscription message) and filtering of published messages. The broker normally is optimized to 
wherein the subscription response message is an Ethernet-encapsulated MQTT response message (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response message included in the response to the client subscription request), 
wherein the MQTT response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]), and 
wherein the instructions further cause the PDC to be configured to:
receive the subscription response message (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE, thus sending a single response which includes multiple topics, [MQTT-3.8.4-4]),

 search the mapping table according to the topic to obtain the identifier of the PFE (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic),
 add the PLC frame header comprising the identifier of the PFE to the MQTT response message (Banks page 23, lines 372-373, discloses a payload which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header); and
send, to the PFE, the MQTT response message to which the PLC frame header is added (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response to client subscription request), 


Regarding claim 11, Banks, Zalitzky and Van De Poel disclose the PLC terminal control system of claim 10, wherein the instructions further cause the PDC to be configured to:
receive a control message forwarded by the MQTT broker (Van De Poel (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (control message forwarded by the MQTT broker) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner. A message broker is described for example in http://en.wikipedia.org/wiki/message_broker),
 wherein the control message is an Ethernet-encapsulated message from the MQTT publisher to the MQTT broker (Van De Poel [0018; 0031] discloses a system comprising a multitude of end-user devices coupled via a broadband connection with a service provider (MQTT publisher) network, a publish/subscribe broker adapted to communicate with the multitude of end-user devices and at least a first back-end entity coupled with the service provider network. The first back-end entity includes a first client software application for connecting to the publish/subscribe broker and publishes control data via a control data channel for a device management of the end-user devices, [0018].  A first back-end entity 14, a data broker 11 and other client equipment 
remove the Ethernet encapsulation from the control message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. The MQTT specification defines different types of Control Packet, one of which (the PUBLISH) is used to decapsulate a subscription and convey Application Messages),
add the PLC frame header comprising the identifier of the PFE to the control message according to the correspondence between the topic (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header), and
 the identifier of the PFE in the mapping table (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic), and
send, to the PFE, the control message to which the PLC frame header is added (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the 
The motivation to combine is similar to that of claim 10. 

Regarding claim 12, Zalitzky, Banks and Van De Poel disclose the PLC terminal control system of claim 10, wherein the instructions further cause the PDC to be configured to:
receive a control message forwarded by the MQTT broker (Van De Poel [0051] discloses one or more backend entities 14 15 can publish control data on a specific control channel/topic. [0056] ii. Action: action to be performed by the CPE devices 12. Example actions included, but are not limited to: [0057] 1. Firmware upgrade [0058] 2. Application install/update/uninstall [0059] 3. Execute a program or a script file [0060] 4. Publish: unconditionally publish CPE device data or fixed data on a device or data channel or topic [0061] 5. Query: provide a structured query on CPE configuration data or status data (only when the query has results there are to be published by the CPE device) [0062] 6. Reboot.  A publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, 
 wherein the control message is an Ethernet-encapsulated message sent by the MQTT publisher to the MQTT broker (Van De Poel [0018; 0031] discloses a system comprising a multitude of end-user devices coupled via a broadband connection (Ethernet network) with a service provider (MQTT publisher) network, a publish/subscribe broker adapted to communicate with the multitude of end-user devices and at least a first back-end entity coupled with the service provider network. The first back-end entity includes a first client software application for connecting to the publish/subscribe broker and publishes control data via a control data channel for a device management of the end-user devices, [0018]. A first back-end entity 14, a data broker 11 and other client equipment coupled via a broadband connection 16 (an Ethernet connection) with the service provider (MQTT publisher) network, which back-end entity 14 includes a client software application for connecting to the publish/subscribe broker 11 for a remote CPE device management of the CPE devices 12, [0031].  Also any further back-end entity 15 connected with the publish/subscribe broker 11 via a broadband connection 17 includes a client software application for connecting to the publish/subscribe broker 11, to provide or support a CPE device management of the CPE devices 12, [0032]); 
remove the Ethernet encapsulation from the control message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. 
add the PLC frame header comprising the identifier of the PFE to the control message according to the correspondence between the topics (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header), and 
the identifier of the PFE in the mapping table (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic), and
send, to the PFE, the control message to which the PLC frame header is added. (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header. Van De Poel [0070] also discloses that each CPE device 12 having subscribed to the publish/subscribe broker 11 and receiving control data from any of the backend entities 14, 15 performs the requested action.  [0093] 5. The CPE devices 12 may receive new 
The motivation to combine is similar to that of claim 10. 

Regarding claim 15, Banks modified by Zalitzky disclose the method of claim 14, wherein the PLC terminal control system:
wherein the PLC terminal system comprises an underlying access layer including a PLC terminal and a PLC front-end (PFE) connected to the PLC terminal (Zalitzky [0043] discloses a physical interface (PHY/PFE) module 54 acts as a full-duplex converter between serial data signals of a data link unit 58 and power line signals of power line 24), wherein the apparatus further comprises:
receiving the subscription request from the PFE (Banks, page 9, lines 23-29, discloses a client device that uses MQTT protocol and establishes a network connection with a server to submit a subscription request through an application message to a server),
searching the mapping table according to the identifier of the PFE to obtain the entry comprising the identifier of the PFE (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic);  

deleting the PLC frame header in the subscription request to obtain the MQTT subscription message (Zalitzky [0009] discloses sending transceiver removing the IP/UDP/RTP packet headers and, as long as the header parameters have not changed, substitutes a brief header containing the connection identifier and a sequence number for detecting lost packets. Periodically, the receiving transceiver returns an acknowledgment packet to the sender, indicating the sequence number of the last packet that was received intact, and informing the sender of any lost or corrupted packets),
wherein the subscription response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]),
wherein the instructions cause the PDC to be configured to: receive the subscription request sent by the PFE (Banks, Page 24, discloses the client and server storing session state to enable reliable messaging to continue across a sequence of Network Connections. Each session is initiated based on a subscription request and each subscription include a topic, thus recording the topic corresponding to each session state in the client and the server. This bit is used to control the lifetime of the session state).
MQTT broker coupled to the processor and the memory, a PLC data concentrator (PDC) connected to the MQTT broker and coupled to the processor and the memory, perform Ethernet encapsulation on the MQTT subscription message, send the encapsulated MQTT subscription message to the MQTT broker, wherein the instructions cause the MQTT broker to be configured to receive the encapsulated MQTT subscription message.
Van De Poel discloses an MQTT broker coupled to the processor and the memory (Van De Poel [0030-0031; 0035], discloses system depicted in FIG. 1 & 2, a multitude of CPE devices 12 coupled each via a broadband connection 13 with a service provider network 10, in particular a network service provider (NSP) network, and a publish/subscribe broker 11 adapted to communicate with the multitude of CPE devices 12. In Fig. 1, a Set-top box connected to PLC terminal and serves as a PLC front end to the PLC client terminal, [0031]. End-user devices include residential gateways, routers, switches and set-top boxes, broker 11 and also any other network or Internet connected appliances, and include each a microprocessor, a non-volatile memory, in which an operating system and applications are stored, and a volatile memory for the operation of the CPE device, [0030-0031]. Van De Poel further discloses a Message Queue Telemetry Transport (MQTT) protocol, an open protocol specification published by IBM may be used as a preferred communication protocol in this network),
a PLC data concentrator (PDC) connected to the MQTT broker and coupled to the processor and the memory (Van De Poel [0030-0031; 0035-0036], discloses publish/subscribe broker 11, several or even any number of backend entities 14, 15 
perform Ethernet encapsulation on the MQTT subscription message, send the encapsulated MQTT subscription message to the MQTT broker (Van De Poel [0031] a first back-end entity 14 coupled via a broadband connection 16  (an Ethernet connection) with the service provider network, which back-end entity 14 includes a client software application for connecting to the publish/subscribe broker 11 for a remote CPE device management of the CPE devices 12 [..] and [...]  Also any further back-end entity 15 connected with the publish/subscribe broker 11 via a broadband connection 17 includes a client software application for connecting to the publish/subscribe broker 11, to provide or support a CPE device management of the CPE devices 12, [0032]),
wherein the instructions cause the MQTT broker to be configured to receive the encapsulated MQTT subscription message (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the 
Banks, Zalitzky and Van De Poel are analogous because these teachings are from the same field of endeavor with respect to the establishment of a network between client devices and control devices to enable the sharing/distribution of content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Van De Poel into the method by Banks and Zalitzky, thereby enabling the incorporation of a backend entity authorization by using a control data signature, thus ensuring the integrity of the data transmitted by and through a data broker in a network, Van De Poel, [Abstract].

Regarding claim 16, Banks, Zalitzky and Van De Poel disclose the method of claim 15, wherein sending the subscription response message to PLC terminal system according to the correspondence comprises:
 sending by the MQTT broker, subscription response message to the PDC (Van De Poel (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (MQTT broker sending the subscription message) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the 
wherein the subscription response message is an Ethernet-encapsulated MQTT response message (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response message included in the response to the client subscription request), 
wherein the MQTT response message comprises the topic (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE [MQTT-3.8.4-4]), and 
receiving by the PDC, the subscription response message (Banks, page 43, lines 967-987, discloses a server receiving a SUBSCRIBE packet that contains multiple topics. A topic Filter must filter and respond to each topic packet as if it had received a sequence of multiple SUBSCRIBE packets. The server can also combine the response of multiple topics into a single SUBACK RESPONSE, thus sending a single response which includes multiple topics, [MQTT-3.8.4-4]),
decapsulating the subscription response message to obtain the MQTT response message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. The MQTT specification defines different types of Control 
 searching the mapping table according to the topic to obtain the identifier of the PFE (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic),
 adding, by the PDC, the PLC frame header comprising the identifier of the PFE to the MQTT response message (Banks page 23, lines 372-373, discloses a payload which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header); and
sending, to the PFE, the MQTT response message to which the PLC frame header is added (Banks, page 42, lines 959-962, discloses a server receiving a SUBSCRIBE packet from a client and the server must respond with a SUBACK packet [MQTT-3.8, 4-1]. The SUBACK packet must have the same packet identifier as the SUBSCRIBE packet that it is acknowledging [MQTT-3.8, 4-2]. Page 37, lines 838-848, discloses fixed and variable headers associated with pubic response to client subscription request), 
The motivation to combine is similar to that of claim 15. 

Regarding claim 17, Banks, Zalitzky and Van De Poel disclose the method of claim 15, wherein receiving the control message published by the MQTT publisher comprises:
receiving, by the MQTT broker, a control message published by the MQTT publisher (Van De Poel (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (control message forwarded by the MQTT broker) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner. A message broker is described for example in http://en.wikipedia.org/wiki/message_broker),
 forwarding the Ethernet-encapsulated message to the PDC (Van De Poel [0018; 0031] discloses a system comprising a multitude of end-user devices coupled via a broadband connection with a service provider (MQTT publisher) network, a publish/subscribe broker adapted to communicate with the multitude of end-user devices and at least a first back-end entity coupled with the service provider network. The first back-end entity includes a first client software application for connecting to the publish/subscribe broker and publishes control data via a control data channel for a device management of the end-user devices, [0018].  A first back-end entity 14, a data broker 11 and other client equipment coupled via a broadband connection 16 (an Ethernet connection) with the service provider (MQTT publisher) network, which back-end entity 14 includes a client software application for connecting to the 
receiving, the PDC, the control message forwarded by the MQTT broker (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (control message forwarded by the MQTT broker) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner. A message broker is described for example in http://en.wikipedia.org/wiki/message_broker),
removing, by the PDC, the Ethernet encapsulation from the control message (Banks, page 10, lines 51-54, discloses a MQTT Control Packet sent across a communication network. The MQTT specification defines different types of Control Packet, one of which (the PUBLISH) is used to decapsulate a subscription and convey Application Messages),
adding, by the PLC, the frame header comprising the identifier of the PFE to the control message according to the correspondence between the topics (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header), and

sending, to the PFE, the control message to which the PLC frame header is added (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header. Van De Poel [0070] also discloses that each CPE device 12 having subscribed to the publish/subscribe broker 11 and receiving control data from any of the backend entities 14, 15 performs the requested action.  [0093] 5. The CPE devices 12 may receive new control data, on the control channel or topic on which they are subscribed, with a new action to perform).
The motivation to combine is similar to that of claim 15. 

Regarding claim 18, Banks, Zalitzky and Van De Poel disclose the method of the claim 16, wherein receiving the control message published by the MQTT publisher comprises:
receiving, by the MQTT broker, a control message published by the MQTT publisher (Van De Poel [0051] a. One or more backend entities 14 15 can publish 
 forwarding the Ethernet-encapsulated control message to the PDC (Van De Poel [0018; 0031] discloses a system comprising a multitude of end-user devices coupled via a broadband connection with a service provider (MQTT publisher) network, a publish/subscribe broker adapted to communicate with the multitude of end-user devices and at least a first back-end entity coupled with the service provider network. The first back-end entity includes a first client software application for connecting to the publish/subscribe broker and publishes control data via a control data channel for a device management of the end-user devices, [0018].  A first back-end entity 14, a data broker 11 and other client equipment coupled via a broadband connection 16 (an Ethernet connection) with the service provider (MQTT publisher) network, which back-
receiving, by the PDC, the control message forwarded by the MQTT broker (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (control message forwarded by the MQTT broker) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner), and
wherein sending the control message to the PLC terminal system according to the correspondence comprises (Van De Poel [0034] discloses a publish/subscribe system, publishers post messages to an intermediary message broker (MQTT broker receiving subscription message), the publish/subscribe broker 11, and subscribers register subscriptions with that broker, wherein the broker performs the forwarding (control message forwarded by the MQTT broker) and filtering of published messages. The broker normally is optimized to perform a store and forward function to route messages from the publishers to the subscribers in an as efficient as possible manner):

adding, by the PDC, the PLC frame header comprising the identifier of the PFE to the control message according to the correspondence between the topics (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header), and 
the identifier of the PFE in the mapping table (Banks Page 25, lines 417- 450 disclose a process of resuming a communication using a client identifier. Using the client identifier the system search for saved session state that correspondences to the client identifier. Each session is initiated based on a subscription request and each subscription include a topic, thus establishing a correspondence between the requesting client identifier, the subscription and the topic), and
sending, to the PFE, the control message to which the PLC frame header is added. (Banks page 23, lines 372-373, discloses a payload (control message) which contains one or more encoded fields. The encoded fields specify a unique Client identifier for the Client, a Will topic, Will Message, User Name and Password. All but the Client identifier are optional and their presence is determined based on flags in the variable header. Van De Poel [0070] also discloses that each CPE device 12 having 
The motivation to combine is similar to that of claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to establishing a Power-Line communication (PLC) network to enable the data exchange and control of PLC terminals.
SUN et al. (US 2013/0188673 A1)
XIA et al. (US 2011/0271317 A1)
Iwamura (US 2007/0213879 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.F.D/Examiner, Art Unit 2443   

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443